IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1406-14

                       JOSE RAMIRO DELAROSA, Appellant

                                            v.

                             STATE OF TEXAS, Appellee

                 ON APPELLANT’S MOTION TO DISMISS
           THE STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FIFTH COURT OF APPEALS
                           DALLAS COUNTY

                                      Per curiam.

                                       ORDER

      Appellant was convicted of unauthorized use of a motor vehicle. The trial court

signed a certificate of appeal and granted a motion for new trial. The Court of Appeals

dismissed the appeal. Delarosa v. State, No. 05-14-01020-CR, 2014 Tex. App. LEXIS

11034 (Tex. App.—Dallas October 2, 2014) (not designated for publication). The State filed

a petition for discretionary review on October 16, 2014. We granted review. Delarosa v.
                                                                               DELAROSA - 2


State, No. PD-1406-14, 2015 Tex. Crim. App. LEXIS 57 (Tex. Crim. App. January 28, 2015)

(not designated for publication).

       It has come to our attention that, after the State’s petition was filed, the trial court

appears to have entered a new judgment in this case, dated December 17, 2014. Based on

this apparent judgment, Appellant moves to dismiss the State’s petition as moot. The State

opposes dismissal, arguing that the trial court lacked jurisdiction to enter the new judgment.

       Before we may address the petition before us, we must address this jurisdictional

matter. As a result, we order the parties to brief whether the trial court had jurisdiction to act

in this matter after the State’s petition was filed. These briefs should be filed in this Court

within 15 days of the date of this order.

       We also order the district clerk to supplement the appellate record with any and all

documents related to the trial court’s judgment dated December 17, 2014, including the

judgment itself, any plea papers, and any court reporter’s record. This supplementation of

the record should also be filed within 15 days of the date of this order.


DATE DELIVERED: February 25, 2015

DO NOT PUBLISH